Name: 2001/630/EC: Commission Decision of 14 August 2001 amending for the second time Decision 2001/532/EC concerning certain protection measures relating to classical swine fever in Spain (Text with EEA relevance) (notified under document number C(2001) 2573)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  Europe;  means of agricultural production;  tariff policy
 Date Published: 2001-08-15

 Avis juridique important|32001D06302001/630/EC: Commission Decision of 14 August 2001 amending for the second time Decision 2001/532/EC concerning certain protection measures relating to classical swine fever in Spain (Text with EEA relevance) (notified under document number C(2001) 2573) Official Journal L 220 , 15/08/2001 P. 0022 - 0023Commission Decisionof 14 August 2001amending for the second time Decision 2001/532/EC concerning certain protection measures relating to classical swine fever in Spain(notified under document number C(2001) 2573)(Text with EEA relevance)(2001/630/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10(4) thereof,Whereas:(1) Outbreaks of classical swine fever have occurred in Spain.(2) In view of the trade in live pigs, these outbreaks are liable to endanger the herds of other Member States.(3) Spain has taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever(3), as last amended by the Act of Accession of Austria, Finland and Sweden.(4) By means of Decision 2001/532/EC(4), as last amended by Decision 2001/578/EC(5), the Commission adopted certain protection measures relating to classical swine fever in Spain.(5) In the light of the evolution of the situation, it is necessary to amend, for the second time, the measures adopted by Decision 2001/532/EC.(6) This Decision is in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2001/532/EC is amended as follows:1. in Article 1(1)(b) the following is added: "However, Spain may derogate to the provisions laid down in (c), second indent, in case of pigs for slaughter being dispatched to slaughterhouses.";2. in Article 1(1)(c) the last paragraph is replaced by: "However, Spain may derogate from the provisions laid down in (c), second any third indent, for movement of pigs within Spain.";3. Annex I is replaced by the Annex to this Decision.Article 2The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 14 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 47, 21.2.1980, p. 11.(4) OJ L 192, 14.7.2001, p. 24.(5) OJ L 205, 31.7.2001, p. 37.ANNEX"ANNEX IIn the autonomous region of Catalonia: the comarcas of Pla d'Urgell, Urgell, Noguera, SegriÃ , Garrigues and Segarra in the Province of Lerida.In the autonomous region of Valencia: the comarcas of Chelva, Llira, Utiel, Requena, Torre Baja and Foios in the Province of Valencia.In the autonomous region of Castilla-La Mancha: the comarcas of Landete, CaÃ ±ete and Motilla del Palancar in the Province of Cuenca.In the autonomous region of Aragon: the municipalities of Arcos de las Salinas, Torrijas and Abejuelas in the Province of Teruel."